* 2nd QUARTER FY 2010EARNINGS PRESENTATION November 11, 2nd QUARTER FY 2 * All written or oral statements made by CSC at this meeting or in thesepresentation materials that do not directly and exclusively relate tohistorical facts constitute “forward-looking statements” within themeaning of the Private Securities Litigation Reform Act of 1995.These statements represent CSC’s expectations and beliefs, and noassurance can be given that the results described in such statements willbe achieved. These statements are subject to risks, uncertainties, andother factors, many outside of CSC’s control, that could cause actualresults to differ materially from the results described in such statements.For a description of these factors, please see CSC’s most recentAnnualReport on Form 10-K, and subsequently filed Form 10-Qs. 2nd QUARTER FY 2 * This presentation includes certain non-GAAP financial measures, such asoperating income, operating margin, operating costs, and free cash flow.These non-GAAP financial measures are not meant to be considered inisolation or as a substitute for results prepared in accordance withaccounting principles generally accepted in the United States (GAAP). Areconciliation of non-GAAP financial measures included in thispresentation to the most directly comparable financial measurecalculated and presented in accordance with GAAP is set forthelsewhere in this presentation and on our web site at www.csc.com.CSC management believes that these non-GAAP financial measuresprovide useful information to investors regarding the Company'sfinancial condition and results of operations as they provide anothermeasure of the Company's profitability and ability to service its debt, andare considered important measures by financial analysts covering CSCand its peers. * 2nd QUARTER FY 2010 EARNINGS 2nd QUARTER FY 2 * Financial and Operational Performance Scorecard Earnings per Share Operating Margin Free Cash Flow Revenue Operational Performance New Business Bookings 2nd QUARTER FY 2 * New Business Bookings by Lines of Business North American Public Sector NPS Business Solutions and Services BSS Managed Services Sector MSS •DOE Hanford/Lockheed Martin •Nobel Biocare •Raytheon •TSA ITIP •UK Atomic Energy •UK Identity and Passport Service •Xerox Business Services •Zurich Financial Services* $B YTD November $12.3B *Down selected for negotiations 2nd QUARTER FY 2 * Reaffirming Full Year Guidance MSS growth based onbookings and recoveringdemand Lift for BSS from animproving demand fordiscretionary projects Returning to historic rates of growth for NPS Increased demand asclients budget for CY10and return totransformational agendas Business Outlook for Second Half FY10:Anticipated Improvements… BusinessOutlook2010 * Mike MancusoVice PresidentChief Financial Officer 2nd QUARTER FY 2010 EARNINGS 2nd QUARTER FY 2 * 2nd Quarter FY 2010 Financial Accomplishments •Significant new business awards •Sequential revenue stability •Operating income growth •Margin rate improvement •Achievement of forecasted EPS •Strong cash generation 2nd QUARTER FY 2 * Revenue by Lines of Business FY09 reflects realignment for operating segments North American Public Sector Managed Services Sector NPS MSS 2nd QUARTER FY 2 * Operating Income by Lines of Business North American Public Sector Business Solutions and Services Managed
